      Case 2:19-cv-00581-KJM-AC Document 31 Filed 08/13/20 Page 1 of 3

 1   RICHARD E. QUINTILONE II (SBN 200995)
     ALEJANDRO QUINONES (SBN 324244)
 2   QUINTILONE & ASSOCIATES
     22974 El Toro Road, Suite 100
 3   Lake Forest, CA 92630
     Tel.: (949) 458-9675
 4   Fax: (949) 458-9679
     req@quintlaw.com; axq@quintlaw.com
 5
     Attorneys for Plaintiffs JENNIFER WARD and SACORA BESABE, on behalf of themselves
 6   and all others similarly situated

 7   THOMAS E. GEIDT (SB# 080955)
     KACIE L. MANISCO (SB# 294242)
 8   tomgeidt@gbgllp.com
     kaciemanisco@gbgllp.com
 9   GBG LLP
     601 Montgomery Street, Suite 1150
10   San Francisco, CA 94111
     Telephone: (415) 603-5000
11   Facsimile: (415) 840-7210
     Attorneys for Defendant, SUTTER VALLEY HOSPITALS
12

13                                UNITED STATES DISTRICT COURT
14                                EASTERN DISTRICT OF CALIFORNIA
15

16   JENNIFER WARD, an individual, SACORA            Case No. 2:19-CV-00581-KJM-AC
     BESABE, an individual, on behalf of
17   themselves and all others similarly situated,   CLASS ACTION
18                  Plaintiffs,                      STIPULATION AND ORDER RE:
                                                     TOLLING AGREEMENT AND
19            vs.                                    CONDITIONAL FLSA CERTIFICATION
                                                     MOTION
20   SUTTER VALLEY HOSPITALS, a California
     corporation; and DOES 1 through 100,            Courtroom:    3
21   inclusive,                                      Judge:        Hon. Kimberly J. Mueller
22                  Defendants.                      Complaint Filed:    February 13, 2019
                                                     Removed:            April 3, 2019
23                                                   Trial Date:         Not Set
24

25

26

27

28

     Case No. 2:19-CV-00581-KJM-AC                             STIPULATION AND ORDER RE: TOLLING
                                                                AGREEMENT AND CONDITIONAL FLSA
                                                                            CERTIFICATION MOTION
     88770882.1
     Case 2:19-cv-00581-KJM-AC Document 31 Filed 08/13/20 Page 2 of 3

 1                                              STIPULATION
 2           This Stipulation is entered into by and between Plaintiffs Jennifer Ward and Sacora Besabe,
 3   on behalf of themselves and others similarly situated (“Plaintiffs”) and Defendant Sutter Valley
 4   Hospitals (“Defendant”) (collectively “the Parties”), by and through their respective counsel of
 5   record, as follows:
 6           WHEREAS, Plaintiffs’ counsel notified Defendant’s counsel of Plaintiffs’ intent to file a
 7   conditional Fair Labor Standards Act (“FLSA”) collective certification motion in advance of the
 8   deadline (January 13, 2021) currently set in the Court’s Scheduling Order, as amended (ECF No.
 9   27) for the filing of class and collective certification motions, designed to expedite the tolling
10   period for employees of the putative collective group who wish to consent to opt in to the FLSA
11   claims in this litigation; and
12           WHEREAS, the Parties previously stipulated that the FLSA statute of limitations could be
13   tolled from February 13, 2019 to December 15, 2019, for all persons in the putative FLSA
14   collective class, and this stipulation was approved by the Court; and
15           WHEREAS, counsel for the Parties have met and conferred regarding Plaintiffs’ proposed
16   motion for conditional FLSA certification and have agreed on a resolution that would obviate the
17   need for the filing of Plaintiffs’ conditional certification motion prior to the filing of the class and
18   collective certification motions;
19           NOW, THEREFORE, the Parties hereby stipulate and agree as follows, subject to the
20   approval of the Court:
21           1.      Defendant agrees that the FLSA tolling period shall be extended retroactively from
22   December 15, 2019 to the deadline currently set by the Court for the filing of class and collective
23   certification motions in this matter, January 13, 2021, under the same terms and conditions as the
24   Parties’ prior tolling agreement, contingent upon Plaintiff’s adherence to Paragraph 2 below.
25           2.      In return for Defendant’s agreement to extend the tolling period, Plaintiffs will
26   forego the filing of any conditional FLSA certification motion, or the filing of any other FLSA
27   claims or actions against Defendant, between the date of this Stipulation and January 13, 2021.
28

     Case No. 2:19-CV-00581-KJM-AC                      -1-           STIPULATION AND ORDER RE: TOLLING
                                                                       AGREEMENT AND CONDITIONAL FLSA
                                                                                   CERTIFICATION MOTION
     Case 2:19-cv-00581-KJM-AC Document 31 Filed 08/13/20 Page 3 of 3

 1          3.      This tolling agreement shall terminate on January 13, 2021, unless it is extended by
 2   the Parties in writing. If for any reason the current January 13, 2021 deadline for the filing of class
 3   and collective certification motions is postponed by the Court to a later date, the Parties will meet
 4   and confer at that time about a possible extension of the tolling period beyond January 13, 2021.
 5

 6          IT IS SO STIPULATED:
 7   DATED: August 4, 2020                                QUINTILONE & ASSOCIATES
 8

 9                                                        BY:        s/ Richard E. Quintilone
                                                                  RICHARD E. QUINTILONE
10
                                                          Attorneys for Plaintiffs
11                                                        JENNIFER WARD and SACORA BESABE
12
     DATED: August 4, 2020                                GBG LLP
13

14
                                                          BY:          s/ Thomas E. Geidt
15                                                                     THOMAS E. GEIDT
16                                                        Attorneys for Defendant
                                                          SUTTER VALLEY HOSPITALS
17

18                                                  ORDER
19          PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED:
20   DATED: August 12, 2020.
21

22

23

24

25

26

27

28

     Case No. 2:19-CV-00581-KJM-AC                     -2-           STIPULATION AND ORDER RE: TOLLING
                                                                      AGREEMENT AND CONDITIONAL FLSA
                                                                                  CERTIFICATION MOTION
